Citation Nr: 1607276	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-10 489	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for arthritis in multiple joints to include the left hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas denying service connection for arthritis.  The Board notes that although initially denied in a June 2011 rating decision, service connection for right hand traumatic arthritis was later granted by the RO, and therefore that issue is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

With regard to the February 2010 decision, despite the filing of a timely Notice of Disagreement (NOD) and Form 9 formalizing the Veteran's appeal, the Board notes that the RO failed to certify the issue of arthritis in multiple joints to the Board.  Instead the RO certified the issue of service-connection for degenerative arthritis in the left hand presumably because the Veteran filed a supplemental claim specifically for arthritis of the bilateral hands in September 2010.  However, the Veteran's October 2010 NOD is not specific as to the affected joints and only states that he disagreed with the decision on arthritis.  The substantive appeal is also non-specific.  The relevant statement of the case (SOC) dated in March 2011 also addresses arthritis in a general manner and the discussion contained therein clearly contemplates the Veteran's service connection claim in regard to multiple joints.  Thus, the Board has characterized the issue in the most expansive manner possible taking into account the procedural posture of the case.  See, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  



FINDING OF FACT

With the exception of the Veteran's already service-connected arthritis of the right hand, the preponderance of the evidence reflects that the Veteran's arthritis in multiple joints including his left hand is not of service origin.  


CONCLUSION OF LAW

With the exception of the already service-connected arthritis of the right hand, arthritis in multiple joints including the left hand was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Prior to initial adjudication, two letters dated June 2009 and October 2010 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, and Social Security Administration (SSA) records have all been obtained.  

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  In some cases a medical examination may also require an opinion as to etiology-the underlying medical cause of a particular disability or condition.  Cf. id.  

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence that an event, injury, or disease occurred in service or, for certain diseases, that a disease manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  Id.  Here, other than for his right hand arthritis, the Veteran has not been afforded VA examinations to assess the nature and etiology of his arthritis. 

As will be discussed below, the Veteran has not been shown to have an event, disease, or injury in service to which a current diagnosis could be related.  Except the right hand, his service treatment records are negative for any complaints, treatment, or diagnosis of arthritis or any other bone or joint injuries or conditions, and the record contains no probative evidence that demonstrates otherwise.  Moreover, the Veteran has not advanced any lay assertions in favor of his claim other than to state he has a disability.  While there are other lay statements of record by the Veteran's brother detailing a serious head injury sustained by the Veteran as a child, and by the Veteran's ex-wife detailing the Veteran's inability to work and poor financial situation, neither statement discusses the Veteran's arthritis.  Therefore, because there is no event, injury, or disease in service or a service-connected disability to which a current disorder could be related, the Board finds that a VA examination is unnecessary in this case.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003)). 

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (clarifying that the burden of showing that a notice error is prejudicial normally falls upon appellant).  Moreover, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

II. Standards Governing Evidentiary Analysis and Burden of Proof

Although the Board is required to state the reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  As such, the analysis herein focuses on the most salient evidence and explains what it either shows or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Accordingly, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

It is the Veteran's "general evidentiary burden" to establish the elements of his claim; in this case, the Veteran must establish the elements of service connection, which are outlined below in Part III.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  However, benefits can only be denied where the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  See id.  Additionally, when the positive evidence supporting a claim of benefits and the negative evidence indicating a denial of benefits is relatively equal, the Veteran is entitled to the benefit of the doubt and the claim should be granted.  See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Fagan, 573 F.3d at 1287; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

However, for certain diseases designated "chronic," the third element nexus requirement of service connection may be presumed.  38 C.F.R. § 3.309(a).  Arthritis, the condition at issue here, is one of chronic disease entitled to presumptive service connection.  Id.  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge.  38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Here, the Veteran's service-treatment records are negative for any complaint of arthritis or any bone or joint injuries, aside from an injury to his right hand for which the Veteran is already service connected on account of arthritis in that joint.  Moreover, while San Antonio VA Medical Center (VAMC) records from 2009 to 2014 do note arthritis in various joints, including the neck, spine, and rheumatoid arthritis in both hands, and more generally describe osteoarthritis without mention of any particular joint, there are no details as to the onset or underlying causes of this arthritis.  Likewise, while the Veteran's SSA records include a diagnosis of osteoarthritis affecting the thumb and carpometacarpal joint of the left hand by Baptist M & S Imaging in 2008 at the request of Dr. F. B., and generally document that the Veteran experiences pain that impacts his ability to work, none of those records detail the underlying causes of the Veteran's arthritis.  Finally, while the Veteran's lay statements and those of his ex-wife and brother are all competent and credible because they reflect readily observable facts that are within their ability to describe, and they are supported by the medical evidence of record, all lay statements of record by the Veteran simply indicate that he has arthritis without any further elaboration, and the other lay statements of record by the Veteran's brother and ex-wife also do not discuss his arthritis.  As such, for the purposes of establishing a direct nexus or entitlement to presumptive service connection they are of little, if any, probative value.

Accordingly, while the Veteran does have a current disability sufficient to meet the first element of service connection, there is no probative evidence of record of an in-service, event, occurrence or injury in service sufficient to meet the second element of service connection.  Moreover, even if the Veteran did meet the second element of service-connection, there is no probative evidence of record indicating: (1) a direct nexus between the Veteran's arthritis and service; (2) any manifestation of arthritis within one year of completion of active service; or (3) continued symptomatology upon completion of active service.  Indeed, the medical evidence of records reveals a diagnosis of arthritis of the spine in 2013 with a history of neck and back pain since 2009, and a diagnosis of osteoarthritis of the left hand in 2008.  Accordingly, the Veteran's arthritis in multiple joints including his left hand does not meet the third element of service connection on either a direct or presumptive basis.


ORDER

Service connection for arthritis in multiple joints, to include the left hand is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


